NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted June 16, 2010*
                                    Decided June 17, 2010

                                           Before

                              RICHARD D. CUDAHY, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 09‐3808

CAROL I. RATULOWSKI,                             Appeal from the 
    Plaintiff‐Appellant,                         United States District Court for the 
                                                 Eastern District of Wisconsin. 
       v.
                                                 No. 09‐CV‐270
MICHAEL J. ASTRUE,
Commissioner of Social Security,                 Aaron E. Goodstein,
    Defendant‐Appellee.                          Magistrate Judge.

                                         O R D E R

        No one disputes that Carol Ratulowski has been disabled since February 1979, when
she was in a car accident that caused her multiple injuries, including an injury to her spinal
cord.  Based on those injuries, she receives supplemental security income benefits.  Now she
also seeks disability insurance benefits and child’s insurance benefits, based on a


       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3808                                                                              Page 2


miscarriage in 1975 that she says rendered her disabled.  But an administrative law judge
concluded that the miscarriage was not disabling and denied her claim.  Because the ALJ’s
decision is supported by substantial evidence, we affirm.

       Ratulowski applied for disability benefits and child’s benefits (based on her father’s
insurance) in 2006, after a field worker at her local social security office suggested that she
might be able to get more money if she qualified for disability or child’s benefits.  After her
claim was initially denied, she requested a hearing, at which she appeared pro se.  At the
hearing, one issue that arose was whether she should have legal representation.  The ALJ
told her of her right to counsel, and he offered to postpone the hearing if she wanted more
time to find counsel.  She declined and proceeded without counsel.  

        Another issue that surfaced was the onset date of Ratulowski’s disability.  The ALJ
attempted to focus her attention on her medical problems between 1975 and 1978.  He
explained that to be eligible for disability benefits, she would have to show that she became
disabled before the date she was last insured, in December 1978—two months before the car
accident.  See 20 C.F.R. § 404.131.  For child’s benefits, she would have to show that she
became disabled before she turned 22, in August 1976.  See 42 U.S.C. § 402(d)(1)(B);
20 C.F.R. § 404.350(a).   Ratulowski testified that she had a miscarriage in 1975 but her
memory of that time was limited.  When the ALJ pressed for more, she said that she spent
time in the hospital after the miscarriage and became traumatized there after seeing the
fetus in a glass jar.  The ALJ stressed the need for her to produce records supporting her
medical problems from 1975 through 1978, and gave her more time to locate any additional
medical records.  Ratulowski was able to find records documenting the miscarriage, the
resulting surgical procedure, and a follow‐up appointment; however, these documents
taken together reflect that she recovered well.  

        The ALJ was not persuaded that the miscarriage rendered Ratulowski disabled and
denied her claim.  The Appeals Council denied her request for review, so she brought this
suit.  The district court upheld the denial of benefits, and though it noted that the ALJ did
not say enough about Ratulowski’s right to counsel, it found the omission harmless because
the ALJ adequately developed the record.

        On appeal Ratulowski asserts that she in fact wanted an attorney at her hearing—an
argument that we construe as a challenge to her waiver of counsel before the ALJ.  A
claimant has a statutory right to counsel at a disability hearing.  See 42 U.S.C. § 406; Skinner
v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007).  The claimant can validly waive that right as long
as the ALJ fully explains it.  Skinner, 478 F.3d at 841.  But as the district court pointed out,
the ALJ did not comport with this circuit’s requirements for establishing a valid waiver
No. 09‐3808                                                                              Page 3


because he did not explain that any attorney’s fees are subject to the court’s approval, and
that attorney’s fees are capped at 25% of the past‐due benefits.  Id.  That information was set
forth, though, in the Social Security Administration’s letter (in January 2007) notifying
Ratulowski that she could request the hearing.  In any event, an invalid waiver does not
require remand if the ALJ adequately developed the record, id. at 841‐42; Binion v. Shalala,
13 F.3d 243, 245‐46 (7th Cir. 1994), and we agree with the Commissioner that the ALJ
adequately developed the record.  The ALJ issued requests for medical records, explained to
Ratulowski the importance of detailing any medical problems she had between 1976 and
1978, encouraged her to look at home for more records from that time period, extended her
time to submit additional records, and provided her an addressed, stamped envelope in
which to return the records. 

        Ratulowski also challenges the ALJ’s conclusion that she was not disabled as a result
of her miscarriage.  She reiterates that the miscarriage was traumatic, and adds that she
suffered flashbacks of seeing the fetus in the jar for a few months.  Disability within the
meaning of the Social Security Act, however, requires that Ratulowski be unable to work at
all for more than a year, see 42 U.S.C. § 423(d)(1)(A), and this she has not shown.  Nor do her
medical records show that the miscarriage caused any lasting medical problems.  We will
uphold an ALJ’s decision if it is supported by substantial evidence, see Getch v. Astrue,
539 F.3d 473, 480 (7th Cir. 2008), and here, the ALJ’s decision was consistent with the
evidence in the record. 

                                                                                   AFFIRMED.